LAND, J.
Plaintiff sued out executory process on an authentic act of mortgage in the usual form executed by the defendant to secure the payment of its note for $2,000, with interest, attorney fees, and costs.
Defendant enjoined the execution of the writ on the grounds that the property could not be lawfully sold for spot cash as ordered by the plaintiff, that the title of the defendant to the property was in litigation, and that a sale for spot cash would deter bidders and cause the property to be sacrificed, and that the notice of the demand was illegal, in that payment demanded at the clerk’s office, courthouse, Jackson Square, a place where there is no clerk’s office.
The injunction suit was dismissed on an exception of no cause of action; and the defendant has appealed.
[1] It is admitted that the plaintiff notified the sheriff to sell the property for cash on the spot.
The act of mortgage stipulated that, in the event the mortgage note was not promptly paid at maturity, the holder thereof should have the right to cause the property to be seized and sold without appraisement to the highest bidder for cash. The prayer of the petition for executory process was for a sale at public auction to the highest bidder payable cash at the "moment of adjudication and without appraisement. The court ordered that executory process issue as prayed for. The writ directed the sheriff to *45seize and sell for cash to the highest bidder without appraisement.
The act of mortgage authorized a sale for cash without the benefit of appraisement.
[2] Where an immovable is sold at public auction for cash, the purchaser may retain the price, and the seller the possession of the thing until the act of sale be passed. C. C. 2610. It follows that the order directing a sale for cash payable at the moment of adjudication was clearly illegal, and was not warranted by the stipulation in the act of mortgage.
[3] The act of mortgage in question was executed in November, 1906. In 1908 Act No. 316, was passed in reference to judicial sales of real estate in the parish of Orleans. Section 1 reads as follows:
“That in all sales of real property by sheriffs or constables where the terms of sale are not fixed in the judgment or order of sale, or writ, it shall be competent for the party provoking the sale or controlling the writ to instruct the sheriff or constable before the advertisement as to what portion of the purchase price shall be paid at the moment of the adjudication, or in default of such instructions the sheriff or constable may fix the amount, which shall not in any case be less than 10 per cent., and this shall be stated in the advertisement.”
[5] This statute, even if it has a retroactive effect, does not authorize any court to order immovables sold for cash payable at the moment of adjudication, or any plaintiff in execution to so instruct the officer directed to make the sale. The statute predicates the existence of a judgment or order directing a sale for cash according to law, and authorizes the party controlling the writ, or in his default the officer holding the writ, to fix the portion of the price to be paid at the moment of adjudication. This statute practically forbids a sale for cash payable at the moment of adjudication, unless so ordered by the court. In the case at bar the court so ordered, and therefore the statute has no application. The only question before us is as to the legality of the order for executory process.
As the case is not at issue on the merits, we are compelled to remand it for further proceedings.
It is therefore ordered that the judgment below be reversed, and it is now ordered that the exceptions filed by defendant in injunction be overruled, and that the cause be remanded for further proceedings according to law; said defendant to pay all costs up to date.